UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 12, 2011 ELECTROMED, INC. (Exact Name of Registrant as Specified in Its Charter) Minnesota 001-34839 41-1732920 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 500 Sixth Avenue NW New Prague, MN 56071 (Address of Principal Executive Offices)(Zip Code) (952) 758-9299 (Registrants Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 12, 2011, Electromed, Inc. (the Company) issued a press release announcing its financial results for the three and nine-month periods ended March 31, 2011. The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated by reference in this Current Report on Form 8-K as if fully set forth herein. The Company will conduct a conference call to discuss its financial results for the third quarter and first nine months of fiscal 2011 at 8:30 a.m. central time on May 12, 2011. Item 9.01 Financial Statements and Exhibits (a) Financial statements: None. (b) Pro forma financial information: None. (c) Shell company transactions: None. (d) Exhibits: 99.1 Press release dated May 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Electromed, Inc. Date: May 12, 2011 By /s/ Terry M. Belford Name: Terry M. Belford Title: Chief Financial Officer
